Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 6, 2019

                                       No. 04-19-00789-CV

                 IN THE INTEREST OF C.D.M., AND C.M.M., CHILDREN

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13803
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        Ms. Mary Scopas, one of the court reporters responsible for preparing a portion of the
reporter’s record in this appeal, has filed a notification of late record stating the record has not
been filed because appellant’s attorney has not paid the fee for preparing the record. It is
therefore ORDERED that appellant provide written proof to this court within ten (10) days of the
date of this order that Ms. Scopas’s fee for preparing the record has been paid in full. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of the appellate record is complete, and the court will consider only those
issues or points raised in appellant’s brief that do not require this portion of the reporter’s record
for a decision. See Tex. R. App. P. 37.3(c).

        Ms. Kayleen Rivera, another court reporter responsible for preparing a portion of the
reporter’s record in this appeal, has filed a notification of late record requesting an extension of
time to file her portion of the reporter’s record. The request is GRANTED. Ms. Rivera’s portion
of the reporter’s record must be filed no later than December 20, 2019.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.


                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court